DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A, Fig. 2b and Species (ii) Fig. 3b in the reply filed on 12/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Currently no claims stand as withdrawn.

Information Disclosure Statement
	The information disclosure statement (IDS) dated 2/3/2021 has been received and considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first engagement elements in claims 1, 11, and 14, corresponding in structure to socket(s) 221 as described in paragraphs 57-60, second engagement elements in claims 1, 11, and 14, corresponding in structure to socket(s) 222 as described in paragraphs 57-60, fastening devices in claim 4 corresponding in structure to click connectors per paragraph 43, engagement elements from claims 6, 11, and 14, corresponding in structure to complementarily shaped connector protrusions 311 per paragraph 66, devices for connecting the supply block to the tubes in claim 9, corresponding in structure to clamps or rotatable elements per paragraph 69, fastening devices in claim 10, corresponding in structure to an unknown structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112(a), first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10, the term “fastening devices” has been interpreted under 112(f) above.  However, the corresponding structure that performs the recited function of “fastening” cannot be found in the specification.  Paragraphs 70 and 72 refer to the fastening devices as elements 341 and 342, but are merely shown schematically as boxes in the figures.  There is no further description of the structure in 

Claim Rejections - 35 USC § 112(b), second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6 there is an inconsistency in the language of the preamble and that of body of the claim thus making their scope unclear.  The preamble recites “a supply block” with the connecting element only functionally recited, e.g. for connecting tubes to a connecting element, thus indicating that the claims are directed to the subcombination of a supply block.  However, lines 6-7 positively recites aspects of the connecting element, as an element of the invention, e.g. “wherein the supply block includes a material that is less flexible than the flexible material of the connecting element”, thus indicating that the claims are directed to the combination of the supply block and the connecting element.  As such it is unclear whether applicant intends the claims to be drawn to the combination or the subcombination.  Applicant is hereby required to indicate which, the combination (a supply block and a connecting element) or subcombination (a supply block) the claims are intended to be drawn and 
Claims 7-10 and 17 are rejected due to their dependency on claim 6.
Claim 10 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “fastening devices” in claim 10 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unknown from the specification what structure performs the recited “fastening” in claim 10.  Paragraphs 70 and 72 refer to the fastening devices as elements 341 and 342, but are merely shown schematically as boxes in the figures.  There is no further description of the structure in the specification other than saying they are complementary to devices 113, which are only broadly described in paragraph 44 and also shown schematically as boxes in the figures. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mros et al. (U.S. 8,092,409).
Mros discloses a connecting element (6) for connecting ports of a valve attachment block of a valve array to a supply block (intended use in the preamble which has not been given patentable weight, but see also element 10 which could be interpreted to be a supply block), the connecting element comprising: first engagement elements (at the right end of fig. 2A, by “T”) on one side of the connecting element for establishing a connection to the ports of the valve attachment block (the engagement elements are at least capable of establishing a connection to ports of a valve attachment block); and second engagement elements (44, 45, 46, 47, on the left end in fig. 2A) on another side of the connecting element for establishing a connection to the supply block (the second engagement elements are at least capable of establishing a connection to a supply block); wherein the first engagement elements and the second engagement elements are configured to establish a gas-tight connection to the valve attachment block and to the supply block (as they are connectors and capable of establishing a fluid tight connection to any number of components); and wherein the connecting element includes a flexible material (44, 45, 46, 47, as all materials have some form of flexibility, it is just a matter of degree, but especially see 44 and the cross-hatching indicating a rubber material and also col. 4, ll. 37-48).
Regarding claim 2, Mros further discloses wherein the flexible material includes at least one of a rubber, an elastomer, and a polyurethane (see 44 and the cross-hatching indicating a rubber material and also col. 4, ll. 37-48 describing the material as PVC which is an elastomer).
Regarding claim 4, Mros further discloses wherein the connecting element includes fastening devices (35) for releasably fastening the connecting element to a housing of the valve array (the 
Regarding claim 5, Mros further discloses wherein at least one of the second engagement elements and the first engagement elements are configured as sockets (44, 45, 46, 47, see fig. 4 and 53 being inserted into 44 and 46).	
Regarding claim 16, Mros further discloses wherein the connecting element is made of the flexible material (as all materials have flexibility, it is just a matter of degree, but see 44 and the cross-hatching indicating a rubber material and also col. 4, ll. 37-48).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mros in view of Okamoto (U.S. 8,033,297).
Mros discloses the claimed invention but does not appear to disclose the second engagement elements including a receiving region configured to be conical at least in part in a direction of the first engagement elements for receiving engagement elements of the supply block.
Okamoto teaches it was known in the art to have similar engaging elements (47) that including a receiving region configured to be conical at least in part in a direction of the first (other) engagement elements (see fig. 7, notice how 47 has lock claws that are conical at least in part to form the lock claws).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mros by having the second engagement elements include receiving regions that are configured to be conical at least in part as taught by Okamoto in order to better secure the tubes and prevent leakage and also provide a quick fitting (see col. 6, ll. 36-59).

s 6-7, 9-13 and 17, claims 6-10 and 17 as far as they are definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mros.
Regarding claim 6, Mros discloses a supply block (10) for connecting tubes to a connecting element according to claim 1 (intended use which has not been given patentable weight, but is able to be connected to element 6), wherein the supply block includes an attachment side (the right end in fig. 4) for attaching the tubes to the supply block (the protruding tubes at the right end of fig. 4 are at least capable of attaching to tubes) and a connection side (the left end in fig. 4, near numeral 44) for connecting the supply block to the connecting element (the end is at least capable of connecting to the connecting element), wherein the connection side includes engagement elements (52, 53, 54) which are engageable with the second engagement elements of the connecting element for establishing a gas-tight connection (at least capable of being engaged with the second engagement elements, see also fig. 4). 
Mros does not appear to disclose wherein the supply block includes a material that is less flexible than the flexible material of the connecting element.
However, it would have been obvious to one having ordinary skill in the art to modify the material of the supply block of Mros such that it is made of a material that is less flexible than the material of the connecting element, since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art.  See MPEP2144.07.  The motivation for doing so would be to have the supply block body be stiff enough so that it does not deform or collapse which could create unwanted movement and disconnection of the fluid lines, leading to leakage.
Regarding claim 7, Mros as modified further discloses wherein the engagement elements of the supply block are configured as connectors (53, 53, 54, see fig. 4).
Regarding claim 9, Mros as modified further discloses wherein the attachment side includes devices (see the radial central protrusion at the right end in fig. 4, , which, in fig. 8 labeled as 310, is 
Regarding claim 10, Mros as modified further discloses wherein the supply block includes fastening devices (30, 33) for fastening the supply block to a housing of the valve array (are at least capable of fastening the supply block to a housing of the valve array).
Regarding claim 11, Mros discloses a combination comprising: a connecting element (6) for connecting ports of a valve attachment block of a valve array (intended use which has not been given patentable weight, the connecting element is capable of connecting ports of a valve attachment block of a valve array) to a supply block (10), the connecting element including: first engagement elements (at the right end of fig. 2A, by “T”) on one side of the connecting element for establishing a connection to the ports of the valve attachment block; and second engagement elements (44, 45, 46, 47, on the left end in fig. 2A) on another side of the connecting element for establishing a connection to the supply block (fig. 4); wherein the first engagement elements and the second engagement elements are configured to establish a gas-tight connection to the valve attachment block and to the supply block (as they are connectors and capable of establishing a fluid tight connection to any number of components, see also fig. 4); and wherein the connecting element includes a flexible material (44, 45, 46, 47, as all materials have some form of flexibility, it is just a matter of degree, but especially see 44 and the cross-hatching indicating a rubber material and also col. 4, ll. 37-48); and the supply block (10) including an attachment side (the right end in fig. 4) for attaching tubes to the supply block (the protruding tubes at the right end of fig. 4 are at least capable of attaching to tubes) and a connection side (the left end in fig. 4, near numeral 44) for connecting the supply block to the connecting element (fig. 4); wherein the connection side includes engagement elements (52, 53, 54) which are engageable with the second engagement elements of the connecting element for establishing a gas-tight connection (fig. 2, fig. 4).

However, it would have been obvious to one having ordinary skill in the art to modify the material of the supply block of Mros such that it is less flexible than the material of the connecting element, since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art.  See MPEP2144.07.  The motivation for doing so would be to have the supply block body be stiff enough so that it does not deform or collapse which could create unwanted movement and disconnection of the fluid lines, leading to leakage.
Regarding claim 12, Mros as modified further discloses wherein the second engagement elements of the connecting element and the engagement elements of the supply block have complementary shapes (see figs. 2 and 4, as they are able to be connected).
Regarding claim 13, Mros as modified further discloses wherein the second engagement elements of the connecting element and the engagement elements of the supply block are configured to establish a self-centering connection between the connecting element and the supply block (see fig. 2 and fig. 4, in order to connect the two, especially with 40 and 43).
Regarding claim 17, Mros as modified further discloses wherein the supply block is made of the material (the supply block material being taught above in the rejection of claim 6).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mros in view of Okamoto.
Regarding claim 8, Mros as modified discloses the claimed invention but does not appear to disclose the engagement elements of the supply block configured as one of conical or frustoconical.
Okamoto teaches it was known in the art to have engagement elements of a connector that are conical or frustoconical (see fig. 7 and 49, 49a and the left end having conical/frustoconical portions).
.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (U.S. 2003/0193187).
Takada discloses a combination comprising: a valve array (100A) having a valve attachment block (10, 11, 12, 13, 14), the valve attachment block defining ports therein (3A, 3B); a connecting element (19, 27a, 27b, 27c, not including 26, 7, 20a) for connecting the ports to a supply block (7, 26), the connecting element including: first engagement elements (at the left end in fig. 4, near numeral 19a) on one side of the connecting element for establishing a connection to the ports of the valve attachment block (fig. 4); and second engagement elements (at the right end, near numeral 3A and 3B and 21 in fig. 4) on another side of the connecting element for establishing a connection to the supply block (as it connects to 26 and 7 in fig. 5); wherein the first engagement elements and the second engagement elements are configured to establish a gas-tight connection to the valve attachment block and to the supply block (as they are fluidly connected, see figs. 4 and 5); and wherein the connecting element includes a flexible material (as all materials have some amount of flexibility, it’s just a matter of degree, but see also seal 22 and the cross-hatching indicating rubber for the seal); and the supply block (26, 7 in fig. 5) including an attachment side (the right end at 20A in fig. 4 connecting to 23) for attaching tubes to the supply block and a connection side (the left end above numeral 21 in fig. 5 that is received within openings of 19a) for connecting the supply block to the connecting element (figs. 4 and 5); wherein the connection side includes engagement elements (the narrowed portions of 7 at the left end 
Takada does not appear to disclose wherein the supply block includes a material that is less flexible than the flexible material of the connecting element.
However, it would have been obvious to one having ordinary skill in the art to modify the material of the supply block of Takada such that it is made of a material that is less flexible than the material of the connecting element, since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art.  See MPEP2144.07.  The motivation for doing so would be to have the supply block body be stiff enough so that it does not deform or collapse which could create unwanted movement and disconnection of the fluid lines, leading to leakage.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 15, the prior art does not fairly disclose or teach the ports, engagement elements of the supply block, first engagement elements, and second engagement elements all being conical or frustoconical.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753